The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed March 8, 2021.  Acknowledgement is made of the submission of an English language translation of Foreign Priority document 10-2018-0015574, filed 02/08/2018.  Acknowledgement is made of the affidavit submitted under Rule 130(a) by co-inventor Jung-Yun Choi stating the subject described in the publication entitled "'Impaired Osteogenesis of Disease-Specific Induced Pluripotent Stem Cells Derived from a CFC Syndrome Patient,” Int. J. Mol. Sci. 2017, 18:2591, published on December 1, 2017 was invented by con-inventors Jung-Yun Choi and Jung-Yun Choi.  Accordingly, since the Choi reference was published less than one year before the priority date, said reference is disqualified as prior art under 35 U.S.C. § 102(b)(1).  

Priority
This application, 16/269,984, filed 02/07/2019 claims foreign priority to 10-2018-0015574, filed 02/08/2018.  Acknowledgement is made of Applicant’s submission of an English language translation of the certified copy of the foreign priority application.   Said translation is made of record in accordance with 37 CFR 1.55.



Withdrawn Objections and Rejections

Claim objections
The objection to Claim 1 for 1) correction of typographical error following typographical error, and 2) amending the phrase “administering a pharmaceutically amount” to “administering a pharmaceutically effective amount”.     Based on the structure disclosed on page 14 of the specification as [Formula 4], the inhibitor recited as LY-364937 should be claimed as LY-364947 (see figure below, taken from the Chemical Abstracts Registry).  Appropriate correction is required.


Specification objections
 
The objection to the disclosure is withdrawn in response to Applicant’s amendments 1) correcting the name of the compound of formula 5 of page 14 to “SD-208”, and 2) correcting the term “LY-364937” as disclosed in numerous places in the specification, to “LY-36494”7. 


Claim Rejections – Improper Markush Group
The rejection of Claims 1 – 3 on the judicially-created basis that it contains an improper Markush grouping of alternatives is rendered moot and is withdrawn in response to Applicant’s amendment cancelling the term “preventing” in each of Claims 1 – 3.




Claim rejections – 35 USC § 112 
The scope of enablement rejection of Claims 1 – 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) is rendered moot and is withdrawn in response to Applicant’s amendment cancelling the term “preventing” in each of Claims 1 – 3.

Claim rejections – 35 USC § 102
The rejection of Claims 1 – 3 under 35 U.S.C. 102(a)(1) as being anticipated by Galunisertib Clinical trial  (Clinical Trials.gov, NCT02008318; posted December 11, 2013; Sponsor; Eli Lilly and Company), at https://clinicaltrials.gov/ct2/show/results/ NCT02008318 (2013) is rendered moot and is withdrawn in response to Applicant’s amendment cancelling the term “preventing” in each of Claims 1 – 3.

Claim rejections – 35 USC § 103
The rejection of Claims 1 – 3 under 35 U.S.C. 103(a) as being unpatentable over Han et al. in Stem Cells 33:1447 – 1455 (2015) in view of Wrighton et al. in The Journal of Molecular Biology 284(15), 9755 – 9763 (2009) is withdrawn in response to Applicant’s persuasive argument explaining why the claimed invention would not have been prima facie obvious over the cited prior art.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Y. Rocky Tsao on March 23, 2020.
The claims have been amended as follows:

Claims 4 – 8.  (Cancelled). 


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method for treating cardiofaciocutaneous (CFC) syndrome, comprising administering a pharmaceutically effective amount of one or more inhibitors of TGF-β signaling pathway selected from the group consisting of SB-431542, LY2109761, LY2157299, LY-364947, SD- 208, and Ki26894, is allowed as being neither anticipated by nor obvious over the closest prior art.
Applicant persuasively argued that the basis for the 103(a) rejection which relied on the assertion that the elected compound SB-431542, was functionally equivalent to the SMAD1 signaling inhibitor LDN193189 was improper and that there would have been no motivation or expectation of success that said compound would be useful as a therapeutic in treatment of CFC syndrome.  
The specification discloses (Examples 3 and 4) that treatment of CFC-osteoblasts with the TGF-β signaling pathway inhibitor SB-431542 increased ALP enzyme activity and bone mineral deposition in CFC-osteoblasts.  The specification discloses that gene expression that was changed in CFC-osteoblasts was recovered in 
The specification discloses that abnormal defects observed in the course of differentiation of CFC-MSCs (mesenchymal stem cells) into osteoblasts could be restored normally by inhibiting the TGF-β pathway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 3 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DENNIS HEYER/Primary Examiner, Art Unit 1628